Name: 2004/224/EC: Commission Decision of 20 February 2004 laying down arrangements for the submission of information on plans or programmes required under Council Directive 96/62/EC in relation to limit values for certain pollutants in ambient air (Text with EEA relevance) (notified under document number C(2004) 491)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  environmental policy;  deterioration of the environment
 Date Published: 2004-03-06

 Avis juridique important|32004D02242004/224/EC: Commission Decision of 20 February 2004 laying down arrangements for the submission of information on plans or programmes required under Council Directive 96/62/EC in relation to limit values for certain pollutants in ambient air (Text with EEA relevance) (notified under document number C(2004) 491) Official Journal L 068 , 06/03/2004 P. 0027 - 0033Commission Decisionof 20 February 2004laying down arrangements for the submission of information on plans or programmes required under Council Directive 96/62/EC in relation to limit values for certain pollutants in ambient air(notified under document number C(2004) 491)(Text with EEA relevance)(2004/224/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/62/EC of 27 September 1996 on ambient air quality assessment and management(1), and in particular Article 12(1) thereof,Whereas:(1) Pursuant to Article 8(3) of Directive 96/62/EC, plans or programmes for attaining the limit values established by Council Directive 1999/30/EC of 22 April 1999 relating to limit values for sulphur dioxide, nitrogen dioxide and oxides of nitrogen, particulate matter and lead in ambient air(2) and by Directive 2000/69/EC of the European Parliament and of the Council of 16 November 2000 relating to limit values for benzene and carbon monoxide in ambient air(3) must be prepared in the Member States for those zones and agglomerations where the limit values plus the margin of tolerance are exceeded. Those plans and programmes must include at least the information listed in Annex IV to Directive 96/62/EC. The Commission must regularly check the implementation of those plans and programmes.(2) Article 11 of Directive 96/62/EC requires Member States to submit their plans and programmes to the Commission annually.(3) While the plans and programmes would be drafted according to the specific administrative requirements in each Member State, the information submitted to the Commission should be harmonised and structured in accordance with the detailed arrangements laid down in the present Decision.(4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 12 of Directive 96/62/EC,HAS ADOPTED THIS DECISION:Article 1When submitting the information on the plans or programmes referred to in Article 8(3) of Directive 96/62/EC, as required by Article 11(1)(a)(iii) thereof, with regard to the limit values established by Directives 1999/30/EC and 2000/69/EC, Member States shall present that information in accordance with the structure set out in the Annex to this Decision.The full plans and programmes shall be made available to the Commission on request.Article 2This Decision is addressed to the Member States.Done at Brussels, 20 February 2004.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 296, 21.11.1996, p. 55. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1).(2) OJ L 163, 29.6.1999, p. 41. Directive as amended by Commission Decision 2001/744/EC (OJ L 278, 23.10.2001, p. 35).(3) OJ L 313, 13.12.2000, p. 12.ANNEXINTRODUCTIONThe report to the Commission shall be given in the seven forms specified below. For each plan or programme a full set of forms has to be filled in. Form 1 sets out general information on the plan or programme concerned. In forms 2 to 6, each column describes an exceedance situation addressed by the plan or programme. An exceedance situation is defined by an exceedance area and the limit value (LV) plus the margin of tolerance (LV+MOT) that has been exceeded in that area. An exceedance area is a location or a collection of locations where the levels have been found to exceed an LV+MOT in the reference year. The reference year is the year in which the exceedance occurred that, following Article 8 of Directive 96/62/EC, gave rise to the obligation to prepare or implement the PP. Each row in forms 2 to 6 contains a descriptive element for the exceedance situation.An exceedance area may be a composite of several locations where exceedance of the LV+MOT has been found in the reference year, provided that certain descriptive elements of these locations are comparable or identical. These descriptive elements are indicated in forms 2 to 6 by a merging code that is specified in box 1. For the descriptive elements that are allowed to be different for the locations, other codes are given in box 1; these codes specify how the different elements are to be aggregated.Summary descriptions of individual measures are given in form 7.BOX 1 Specification of how locations where the levels have been found to exceed an LV+MOT can be merged into a single exceedance situation: merging codes, which are given for each entry in the forms below>TABLE>FORM 1 General information on the plan or programme>TABLE>Notes to Form 1:1. Sub b:: The Member State shall be indicated using the following codes: Austria: AT; Belgium: BE; Denmark: DK; Finland: FI; France: FR; Germany: DE; Greece: EL; Ireland: IE; Italy: IT; Luxembourg: LU; Netherlands: NL; Portugal: PT; Spain: ES; Sweden: SE; United Kingdom: UK.2. Sub c:: The reference to the plan or programme shall be a complete and detailed reference to the document(s) in which the plan or programme is fully described. In addition, a web address may be given.3. Sub g:: The contact person is the person that the Commission must approach if it requires further information on any aspect of this reporting sheet.FORM 2 Description of the exceedance of the limit value>TABLE>Notes to Form 2:1. Sub a: Each exceedance situation shall be given a code number that is unique within the Member State.2. Sub b: The pollutant shall be indicated by "SO2", "NO2", "PM10", "Pb" for lead, "C6H6" for benzene and "CO".3. Sub c: The zone code shall be identical to the one submitted in the annual questionnaire 2001/839/EC of the reference year.4. Sub D: If the exceedance area extends over more than one city or municipality, all cities and municipalities where exceedance was found shall be mentioned, separated by a semicolon.5. Sub e: The limit value for which the LV+MOT was exceeded shall be identified as "h" (based on hourly means), "d" (daily means) or "a" (annual means).6. Sub f and h: If the exceedance has been found by modelling, the highest level in the exceedance area shall be given in this and the following forms.7. Sub i: The information should be given in the form "year: concentration". Entries for several years should be separated by a semicolon. Non-availability of data shall be indicated by "n.a.", earlier communication by "com.".8. Sub j: "Code of the station where the exceedance was observed" shall be the code that has been used in the annual questionnaire of the reference year (Commission Decision 2001/839/EC).9. Sub j: For "geographical coordinates of the station" and "classification of the station", the specifications that are already in use for the exchange of data under the exchange of information Decision 97/101/EC shall be used.10. Sub k: The codes for "classification of station" shall also be used for "classification of the area". If the exceedance area found by modelling includes more than one class, the class codes shall be given, separated by a semicolon.11. Sub l and m: The "surface area (km2) above the LV" indicates the size of the exceedance area concerned. It may be left blank for traffic stations or traffic areas. The "length of road (km) where the level was above the LV" shall only be given for exceedances at traffic stations or, in case of modelling, traffic areas. It indicates the total length of road sections where exceedance occurred on one or both sides.12. Sub n: "Population exposure above the LV" indicates an estimate of the average number of people present during the exceedance of the limit value.FORM 3 Analysis of the causes of exceedance of the limit value in the reference year>TABLE>Notes to Form 3:1. Sub b and c: The background level is the concentration of pollutants on a larger scale than the exceedance area. The regional background level is the level that is estimated to occur in the absence of sources within a distance of the order of 30 km. For locations in a city, this would be the background level in the absence of the city. For exceedance due to long-range transport of air pollution, the regional background can be equal to the exceedance reported in form 2. The total background is the level that is estimated to occur in the absence of local sources (with high chimneys within about 5 km and low sources within roughly 0,3 km - this distance could be smaller, e.g. for residential heating, or larger, e.g. for steel mills). The total background level includes the regional background level. In a city, the total background is the urban background, i.e. the level that would occur in the absence of significant sources in the immediate vicinity. In a rural area, the total background level is about equal to the regional background level.2. Sub d: The contributions of the local sources shall be expressed as a sequential number, using "1" for the largest contributor, "2" for the second largest contributor etc. Sources that do not contribute significantly shall be indicated by "-".3. Sub d: If the contribution of "other" sources has been indicated as significant, the source type(s) shall be clarified at the entry "Comments for clarification".4. Sub f: Exceptional local climatology shall be indicated by "+".5. Sub g: Exceptions local topography shall be indicated by "+".FORM 4 Baseline level>TABLE>Notes to Form 4:1. Form 4 shall be filled in for the limit value(s) whose LV+MOT has been exceeded.2. The baseline level is the concentration to be expected in the year when the limit value comes into force without any measures beyond those already agreed or implied by existing legislation.FORM 5 Details of measures beyond those already required by existing legislation>TABLE>Note to Form 5:1. Form 5 is to be completed only if the analysis required by form 4 shows that it is not expected that the limit values will be attained by measures already required by existing legislation.2. Sub b: Each measure must be indicated by a code, which refers to a measure described in form 7.3. Sub c: Keywords on the various implementation steps must be given followed by a date or period in the form "mm/yy". Entries must be separated by a semicolon.4. Sub e and f: The funding allocated refers to public funds alone; the estimated total costs include also the costs borne by the sector(s) affected.FORM 6 Possible measures that have not yet been taken and long-term measures (optional)>TABLE>Notes to Form 6:1. Sub b and d: Each measure must be indicated by a code, which refers to a measure described in form 7. If more than one measure is indicated, the codes must be separated by a semicolon.2. Sub c: The following codes are to be used to characterise the administrative level at which the measure could be taken: A: local; B: regional; C: national; D: European Union; E: international beyond European Union. If more than one level is appropriate, the codes must be separated by a semicolon.FORM 7 Summary of measures>TABLE>Notes to Form 7:1. Form 7 is to be used to describe the measures mentioned in forms 5 or 6. One column of Form 7 must be completed for each measure.2. Sub a: Each measure must be given a unique code.3. Sub c: The description of the measure is a free text of typically 100 to 200 words.4. Sub d: The following codes must be used to characterise the administrative level at which the measure could be taken: A: local; B: regional; C: national.5. Sub e: The following codes must be used to characterise the type of measure: A: economic/fiscal; B: technical; C: education/information; D: other.6. Sub g: The following codes must be used to characterise the time scale of the concentration reduction achieved by the measure: A: short term; B: medium term (about a year); C: long term.7. Sub h: The following codes must be used to characterise the source sector affected by the measure: A: transport; B: industry including heat and power production; C: agriculture; D: commercial and residential sources; E: other.8. Sub e and h: If the code for "other" is used, it must be clarified at the entry "Comments for clarification".9. Sub i: The following codes must be used to characterise the spatial scale of the sources affected by the measure:10. Sub d-i: If more than one code applies, they must be separated by a semicolon.